Citation Nr: 0833904	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  07-02 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an apportionment of the veteran's disability 
compensation benefits for his estranged spouse. 


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to April 
1993.  The appellant is his estranged spouse.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  Specifically, 
additional notice must be provided to the veteran regarding 
the action taken by the RO with regard to the appellant's 
claim.

The Board notes that this case involves a simultaneously 
contested claim because allowance of the appellant's appeal 
could result in a loss of benefits to the veteran.  38 C.F.R. 
§ 20.3(p).  As a simultaneously contested claim, special 
procedural regulations are applicable. 

Under 38 C.F.R. § 19.100, all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  Under 38 C.F.R. § 
19.101, upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties will 
be furnished with a copy of the statement of the case.  

Pursuant to 38 C.F.R. § 19.102, when a substantive appeal is 
filed in a simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  See 38 
U.S.C.A. § 7105A.  
 
The record in this case shows that both the appellant and the 
veteran were provided with a statement of the case.  However, 
the veteran has not been advised of his hearing and 
representation rights.  Only the appellant has been afforded 
an opportunity to request a hearing or to otherwise offer 
argument pertinent to the matter on appeal.  Accordingly, the 
requirements of 38 C.F.R. § 19.100 have not been met.

Moreover, the veteran has not been provided with the content 
of the substantive appeal to the extent that it contains 
information which could directly affect the payment or 
potential payment of the benefit which is the subject of the 
contested claim as required by 38 C.F.R. § 19.102.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the appellant's 
appeal, including providing information 
which could directly affect payment or 
potential payment of his disability 
compensation benefits, and inform him of 
his hearing and representation rights.  

2.  Ask the veteran and the appellant to 
submit updated financial statements.  An 
appropriate period of time should be 
allowed for response.

3.  Upon completion of the above, 
readjudicate the issue on appeal.  Both 
the veteran and the appellant should be 
furnished with an appropriate 
supplemental statement of the case and be 
provided with an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2007).

